DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/19/2021 canceling Claims 1 and 4 and amending Claims 2 and 3. Claims 2 and 3 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9759130 B2 (Appukuttan) in view of US Patent 10815906 B2 (Veilleux), as evidenced by Pub. No. US20100058770 A1 (Ryan).
As to claim 2, Appukuttan discloses (see figs. 1, 3 and 4) a gas turbine 10 comprising: 
a compressor (16, 18) configured to compress an air; 
a combustor 20 configured to burn a fuel mixed with the air compressed by the compressor to generate a combustion gas;
a turbine  (24, 26) configured to be driven by the combustion gas generated by the combustor;
a heat exchanger 78 (see fig. 4) configured to cause the fuel (fuel in passage 80, see fig. 4) to be supplied to the combustor to be heated through a cooling air bled from the compressor (cooing air from compressor 18 passing through valve 84, see fig. 4) to be supplied to the turbine 22;
a bleed valve 84 configured to regulate a flow volume of the cooling air; 
a first sensor 92 configured to measure a state value related to fuel;
a control computer configured to control a degree of opening of the bleed valve, wherein,
the control computer 86 (controller 86 is an electronic controller; see claim 1, l. 26) stores therein reference values (regarding fuel temperature the reference values are first, “significantly below the critical temperature”, and second, “close to the critical temperature”, see col. 7, ll. 45-55) and dead bands (the dead band is the band between the first and second reference values during which time the controller 86 does not actuate the valve; the term dead band is interpreted as “The range of values of the measured variable to which an instrument will not effectively respond” (The Free Dictionary online; https://encyclopedia2.thefreedictionary.com/dead+band).) that are set for each of the measured state values of the first sensor and the second sensor, and, when at least one of a measured state value (fuel temperature) measured by the first sensor 92 and a measured state value measured by the second sensor has changed so much away from a corresponding reference value as to fall outside of the corresponding dead band, controls the bleed valve such that the changed measured state value is brought within the corresponding dead band (when the fuel temperature rises above the second reference value, i.e., “close to the critical temperature”, the valve opening is reduced permitting the fuel to cool, and the fuel temperature to be brought into the dead band, until the fuel reaches the first reference value, i.e., “significantly below the critical temperature” at which time the valve opening is increased to provide more heat to the fuel via the bleed air using the bleed valve; see col. 7, ll. 43-58).
the state value related to the fuel includes a fuel temperature (from fuel temperature sensor 92 discussed above), and
the control computer 86 is configured to reduce the degree of opening of the bleed valve to reduce the cooling air flow volume in the case where the fuel temperature has increased to fall outside of the corresponding dead band (see explanation above), but is silent a second sensor configured to measure a state value related to the cooling air, and the control computer stores therein a reference value and dead band that are set for the measured state value of related to the cooling air.
Veilleux teaches (see figs. 1, 2B and 3B) a gas turbine 20 comprising: 
a compressor 22 configured to compress an air; 

a turbine 26 configured to be driven by the combustion gas generated by the combustor;
a heat exchanger 252 configured to cause the fuel (fuel in passage 230, see fig. 2B) to be supplied to the combustor 24 to be heated through a cooling air bled from the engine to be supplied to a component of the engine (cooling fluid 250 that can be air is taken from engine 20, routed through heat exchanger 252 and then returned to engine 20 wherein the cooling air is then used to cool a component of the engine 20; see fig. 2B, col. 4, ll. 63-66, and col. 6, ll. 11-15);
a bleed valve 254 configured to regulate a flow volume of the cooling air; 
a first sensor (260c, see fig. 2B) configured to measure a state value (temperature) related to fuel;
a second sensor (260a, see fig. 2B) configured to measure a state value (temperature) related to the cooling air; and
a control computer (206, see fig. 2B) configured to control a degree of opening (see dashed control line in fig. 2B) of the bleed valve 254, wherein,
the control computer 206 stores (in memory 210) therein reference value (“predetermined threshold” for cooling air, see col. 8, l. 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Appukuttan with a second sensor configured to measure a state value related to the cooling air, and the control computer stores therein a reference value that is set for the measured state value of related to the 
	As discussed above Appukuttan teaches the control computer stores therein a dead band that are set for a measured state value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Appukuttan in view Veilleux with the control computer stores therein a dead band that is set for the measured state value related to the cooling air as disclosed by Appukuttan in order to facilitate extending life of the bleed valve of Appukuttan in view Veilleux by preventing valve from continuously opening and closing rapidly when the air temperature is close to reference value, and also preventing control instabilities (Ryan par. [0005], bottom; Ryan teaches it is known to use a dead band when controlling valves of a gas turbine based on a measured parameter in par. [0029], bottom).

Allowable Subject Matter
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: no prior art was found teaching the claim 3 phrase “the control computer is configured to increase the degree of opening of the bleed valve to increase the cooling air flow volume in the case where the cooling air temperature has decreased to fall outside of the corresponding dead band” that could be fairly applied to control regarding fuel/bleed air .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 3,858,598 and US 4,794,760 each teach dead bands used with bleed valves of gas turbine engines.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741